Rodney, J.,
delivering the opinion of the Court:
We are in entire accord with the opinion of the Chancellor, reported as Elsner v. United American Utilities, Inc., 21 Del. Ch. 73, 180 A. 589.
It would serve no useful purpose to here restate, in varying language, the reasoning or conclusion of the Chancellor. He considered every argument of the present appellant and cites every pertinent case.
The Chancellor held that, according to the decisions of the highest court of New York, the United American Utilities, Inc., was not “carrying on business” or “doing business” in the State of New York, and therefore no New York license fees or franchise taxes were payable. With this opinion we agree and on its reasoning and on the cases cited therein the decree is affirmed.